The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2014

                                       No. 04-14-00050-CR

                                   Taylor Rae ROSENBUSCH,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR11075
                            Honorable Dick Alcala, Judge Presiding

                                          ORDER
       On October 18, 2013, Appellant Taylor Rae Rosenbusch was convicted of intoxication
manslaughter and sentenced to twelve years’ confinement in the Texas Department of Criminal
Justice—Institutional Division in the cause underlying this appeal: trial court cause number
2011CR11075. The same day, Appellant was convicted of a second intoxication manslaughter
in a companion case that was tried simultaneously, trial court cause number 2011CR11074.
       On November 15, 2013, Appellant timely filed a motion for new trial in cause number
2011CR11075. Thus, Appellant’s notice of appeal was due not later than January 16, 2014. See
TEX. R. APP. P. 26.2(a)(2); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Appellant timely filed a notice of appeal in this cause on January 14, 2014.
        Appellant did not timely file a notice of appeal for cause number 2011CR11074.
Because we lacked jurisdiction to consider the appeal, we dismissed the appeal for want of
jurisdiction. See Olivo, 918 S.W.2d at 522.
        On January 27, 2014, Appellant filed a motion to abate this appeal (04-14-00050-CR).
She explains that she intended to also appeal her conviction in cause number 2011CR11074, but
no motion for new trial was timely filed in that cause, and her notice of appeal was late. Because
we dismissed the appeal of cause number 2011CR11074 (04-14-00051-CR) for want of
jurisdiction, Appellant moves this court to abate this appeal to give her time to file a petition for
a writ of habeas corpus to obtain permission to pursue an out-of-time notice of appeal of cause
number 2011CR11074. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013).
       Appellant’s motion is GRANTED. We ABATE this appeal pending the resolution of
Appellant’s diligent pursuit of permission to file an out-of-time notice of appeal. See id. We
ORDER Appellant to file with this court within thirty days of the date of this order, and at least
monthly thereafter, a written statement of the status of Appellant’s petition for writ of habeas
corpus. The report must include at a minimum the date and description of all documents filed
with the Court of Criminal Appeals and the court’s responses to those filings.
        If Appellant fails to diligently pursue her petition, or if other circumstances require, this
court may reinstate this appeal on this court’s docket. Assuming Appellant diligently pursues
her petition, after the Court of Criminal Appeals disposes of Appellant’s petition, this court will
issue an appropriate order.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court